Case 1:18-cV-22465-FA|\/| Document 24 Entered on FLSD Docket 11/29/2018 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division
Case Number: 18-22465-CIV-MORENO
UNITED STATES OF AMERICA,

Plaintiff,

Vs.
CLARA G. MARTlNEZ,

Defendant.
/

 

ORDER DIRECTING CLERK TO ENTER DEFAULT

This cause came before the Court upon a sua sponte review of the record.

Defendant Clara G. Martinez has failed to comply With this Court’s Orders by first,
failing to appear at the status hearing on November 6, 2018 (D.E.Z()) and, second, by failing to
timely respond to the Order to Show Cause (D.E. 22). Therefore, it is

ADJUDGED that the Clerk shall file an Entry of Default against Defendant Clara G.
Martinez pursuant to Rule 55(a) of the Federal Rules of Civil Procedure. Upon entry of default,

Plaintiff may file a motion for Default Judgment in accordance with Rule 55(b) of the Federal

Rules of Civil Procedure. The Clerk is directed to close the case. L
DONE AND ORDERED in Chambers at Miami, Florida, tgs 2 § of Novernber

/

     

2018. /

    

FEDERIC A. M__Q 1
UNITED szEs DisTRiCT JUDGE

Copies furnished to:

Counsel of Record

Clara G. Martinez, Pro Se
1410 SW ll9th Ct.
Miami, FL 33184

